Exhibit StockPurchaseAgreement THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of the2ndday of October 2009, by and among David M. Loev, an individual (“Loev”) and MaryAnne McAdams, (“McAdams” and together with Loev, the “Seller” or the “Sellers”), and Archetype Partners LLC, a Georgia limited liability company, or its assigns (being herein referred to as “Purchaser”), each sometimes referred to herein as a “Party” and collectively the “Parties.” PRELIMINARY STATEMENTS A. Sellers collectively own 3,000,000 shares of common stock of RX Scripted, Inc., a Nevada corporation (the “Company”), which shares represent approximately 92% of the outstanding shares of the Company. B. Sellers are willing to sell an aggregate of 2,336,000 shares of common stock of the Company (the “Shares” or the “Common Stock”) to the Purchaser, on the terms, provisions and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual agreements contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Seller and Purchaser do hereby agree as follows: ARTICLE I Purchase and Sale of the Common Stock Section 1.01.Purchase and Sale.On the Closing Date (as defined below) and upon the terms and subject to the conditions set forth herein, the Sellers shall deliver the Common Stock of the Company to the Purchaser free and clear of all liens, and Purchaser shall purchase the Common Stock from the Seller in accordance with Section 1.02 below. Section 1.02.Purchase Price.The purchase price (the “Purchase Price”) for the Common Stock shall be $185,000 and the Additional Shares (as defined below), payable as follows: (a) Purchaser shall pay Sellers $100,000 in cash at Closing (the “Closing Cash Consideration”); (b) Purchaser shall pay Sellers $85,000 within 45 days of Closing, which amount if not paid within 45 days of Closing shall bear interest at the rate of 19.2% per annum, until paid in full (the “Post-Closing Cash Consideration”); and (c) Following the transaction by Purchaser involving the Company, which transaction shall include the acquisition of a business unit and may include, but not be limited to, a Share Exchange Agreement, Stock Purchase Agreement or similar agreement which results in a Change in Control (as defined below) of the Company, the Purchaser shall cause the Company to issue to the Sellers, within 10 days of the closing of such transaction, a sufficient number of additional shares of common stock of the Company such that each Seller owns, together which such other shares of common stock as each Seller then owns, at a minimum 1% of the Company’s then outstanding voting shares (the “Additional Shares” and together with 1.02(b) above, the “Continuing Obligations”).The Additional Shares shall apply to only the first acquisition and related financing and no other transactions of any kind, provided nothing herein shall limit Sellers rights as shareholders to participate in stock dividends or stock splits or other transactions that merely adjust or change the number of shares outstanding on a pro rata basis. (d) A “Change in Control” shall include, but not be limited to: (1) the adoption of a plan of merger, share exchange, stock purchase agreement with any other corporation or association as a result of which the holders of the voting capital stock of the Company as a group would receive less than 50% of the voting capital stock of the surviving or resulting corporation; (2) the approval by the Board of Directors of the Company of an agreement providing for the sale or transfer of substantially all the assets of the Company; or (3) the acquisition of more than 20% of the Company's voting capital stock by any person within the meaning of Rule 13d-3 under the Securities Act of 1933, as amended. Section 1.03. Time and Place of Closing.Subject to the satisfaction or waiver of the conditions herein, the closing (the “Closing”) of the transactions contemplated by this Agreement shall take place on or before , 2009 or at such time, date or place as the Seller and Purchaser may agree (the “Closing Date”). Section 1.04.Delivery of the Common Stock; Payment of Purchase Price.At Closing:(a) the Seller shall deliver to the Purchaser the certificates representing the Common Stock, duly endorsed in blank or accompanied by stock powers duly endorsed in blank, with all taxes attributable to the transfer and sale of the Common Stock paid by the Seller; and (b) the Purchaser shall deliver to the Seller the Closing Cash Consideration in accordance with Section ARTICLE II Representations and Warranties of Sellers and the Company Subject to all of the terms, conditions and provisions of this Agreement, the Sellers and the Company hereby represent and warrant to Purchaser, as of the date hereof and as of the Closing, as follows: Section 2.01.Organization and Qualification.The Company is a Nevada corporation, duly organized, validly existing and in good standing under the laws of the State of Nevada.The Company has all requisite power and authority, corporate or otherwise, to own, lease and operate its assets and properties and to carry on its business as now being conducted. Section 2.02.Capitalization of the
